Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The foreign references cited in the information disclosure statements submitted on 22 April 2021 have been considered.  The cited references CN 105980148 A and CN 105451987 A respectively correspond to U.S. 2015/0158275 A1 and U.S. 2016/0083282 A1, and the respective disclosures of the counterpart U.S. publications are silent with respect to the limitations that define claim 1 over the art.  Specifically, these foreign references (with Examiner’s understanding thereof based upon their respective counterpart U.S. publications) cannot remedy the deficiencies mentioned in ¶ 5 of the Notice of Allowance dated 15 April 2021.
Accordingly, claims 1-3, 6, and 14; and claims 7-11 and 15 are still considered allowable.
It is noted that the foreign office action identified and submitted by the Applicant has been considered only insofar as it identifies the two aforementioned foreign references.  The rest of the content of said foreign office action has not been considered, as this office action is in a foreign language.

Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781